Order entered April 9, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00811-CR
                                No. 05-20-00812-CR

                     JORGE GARCIA OLGUIN, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                Trial Court Cause No. 416-82189-2020 Cts. 1 & 2

                                       ORDER

      Before the Court are appellant’s April 5, 2021 motions for extensions of

time to file his briefs in these appeals. We GRANT the motions and ORDER

appellant’s briefs received with the motions filed as of the date of this order.

                                               /s/   DENNISE GARCIA
                                                     JUSTICE